       Case 5:19-cv-00352-JM-ERE Document 142 Filed 04/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ERIC C. BURGIE,
ADC #120956                                                                         PLAINTIFF

V.                             CASE NO. 5:19-CV-352-JM-BD

WENDY KELLEY, et al.                                                             DEFENDANTS

                                              ORDER

       The Court has received a Partial Recommendation filed by Magistrate Judge Beth Deere.

Both parties have filed objections. After reviewing the Partial Recommended Disposition, and

the parties’ respective objections, and making a de novo review of the record, the Court

concludes that the Partial Recommended Disposition should be, and hereby is, approved and

adopted as this Court’s findings in all respects.

        ADC Defendants’ motions for summary judgment on the issue of exhaustion (Doc. Nos.

66, 130) are GRANTED, in part, and DENIED, in part.

       Mr. Burgie will proceed on the following: claims Defendants Barker-Walker and Jiles-

Whitaker failed to protect him from a November 6, 2016 attack at the Varner Unit; claims that

Defendants Watson, McHan, Williams, and Gibson were deliberately indifferent to his safety by

failing to provide adequate security at the Varner Unit; and claims that Defendants Cashion and

McHan retaliated against him for filing grievances about the November 6 incident.

       The following claims are dismissed due to Mr. Burgie’s failure to exhaust his

administrative remedies: claims that Defendants Barker-Walker and Jiles-Whitaker were

deliberately indifferent to his medical needs that arose from the November 6 incident; claims that

Defendants Watson, McHan, Williams, and Gibson failed to train Defendants Barker-Walker and

Jiles-Whitaker on how to handle inmate attacks; the claim that Defendant Watson retaliated
      Case 5:19-cv-00352-JM-ERE Document 142 Filed 04/15/21 Page 2 of 2




against Mr. Burgie for filing grievances about the November 6 incident; and the claim that

Defendant Kelley knew about the retaliatory acts, but failed to take corrective action. The Clerk

of the Court is instructed to terminate Defendant Kelley as a Defendant.

       IT IS SO ORDERED, this 15th day of April, 2021.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                2
